Order, Supreme Court, New York County (Ira Beal, J.), entered June 26, 1990, which granted defendant’s motion to suppress physical evidence, unanimously affirmed.
Defendant successfully moved to suppress cocaine that was discovered in one of the bags he was observed carrying onto a bus. We disagree with the People that the situation presented is identical to People v Hollman (79 NY2d 181), and find that the observations of the arresting officer did not give him an articulable reason for even a request for information (People v *556De Bour, 40 NY2d 210, 219; People v Hollman, supra, at 190). Concur—Murphy, P. J., Milonas, Ross and Rubin, JJ.